Plaintiff in error, G. Belchner, was convicted on a charge that he did have possession of nine half pints of whisky with *Page 711 
intent to sell the same, and was sentenced to be confined for 30 days in the county jail and to pay a fine of $50.
The only testimony in the case was that of two police officers of the city of Tulsa, in substance: That they observed the defendant on the date alleged in a monument yard in the 200 block, west side of North Main street. Tulsa. He was standing by a monument, and stooped down, and picked up something, and put it in his pocket, and walked away. The officers intercepted him and searched him, finding two half pints of whisky. They then walked back into the monument yard and found seven half pints of whisky, concealed in a hole, near the place where he was standing, when first seen by the officers. The defendant stated that that was all; that there was no more there.
The errors assigned are to the effect that this evidence was insufficient to support the verdict. It is sufficient to say that the case was one for the consideration of the jury, and the evidence of guilt was ample to justify the verdict.
The judgment is therefore affirmed. Mandate forthwith.